UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4444


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STACY ARTHANIEL THREATT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00417-FDW-1)


Submitted:    January 13, 2009               Decided:   January 15, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, Steven
Slawinski, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant.         Gretchen C.F.
Shappert, United States Attorney, Charlotte, North Carolina; Amy
E. Ray, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stacy    Arthaniel     Threatt       appeals      from       his    288-month

sentence imposed pursuant to his guilty plea to robbery, using a

firearm during a crime of violence, and possession of a firearm

by a convicted felon.             On appeal, he asserts that his sentence

was     procedurally      unreasonable         because         the    court       failed    to

address the reasons for variance that Threatt presented.                                    We

affirm.

               When    imposing    sentence,        a    court       must    consider      the

sentencing factors set forth in 18 U.S.C. § 3553(a) (2006), and

explain the chosen sentence.             See Gall v. United States, 128 S.

Ct. 586, 597 (2007).          Failure to do so is procedural error.                        Id.

Here,    the    court    explicitly     stated          that    it    reviewed      all    the

§ 3553 factors and chose to highlight the particularly pertinent

factors     during      its   imposition       of       sentence.           Regarding      the

specific arguments raised by Threatt for a variance sentence

below the advisory Guidelines range, the court commended Threatt

for starting to turn his life around, discussed the extent of

Threatt’s      past     criminal     conduct,       noted      Threatt’s       success      in

continued      employment,     and    stated     that       Threatt     had       incredible

support from his community.             In support of its decision to deny

the motion for a variance sentence, the court relied upon the

violent nature of the charged offense, Threatt’s career offender

status, the need to protect the public from Threatt, and the

                                           2
drug    treatment    inherent     in    a   longer    sentence.         Finally,     the

court    noted      that,   due    to       Threatt’s     age,        education,     and

employment       history,   he    possessed        both   the    ability      and    the

opportunity to stay out of legal trouble, but he chose instead

to violate the law repeatedly.

            We    find   that    the    district     court      did    not   abuse   its

discretion in considering all the appropriate sentencing factors

and explaining its reasons for imposing the sentence chosen.

See Gall, 128 S. Ct. at 597 (standard of review).                        Accordingly,

we affirm Threatt’s sentence.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3